Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

DETAILED ACTION
	The following NON-FINAL Office Action is in response to applicant’s communication on 03/29/2022 regarding application 16/724,905

Status of Claims
	Claim(s) 1, 3-10, and 18-28 is/are currently pending and are rejected as follows.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection are rendered moot in view of the newly amended rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3-6, 8-10, 18-20, 22-25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2016/0140507 Al) in view of Benbassat (US 2003/0033184 A1) and Laetz (US 2016/0209220 Al).


Claim(s) 1, 20, and 22-
	Stevens discloses the following limitations:
A database system implemented using a server system including a memory and at least one processor, the database system configurable to cause: (Stevens: Paragraph 40, " ... a host server or other computing systems including a processor for processing digital data;")
Processing a first request for first on-site service, the first on-site service being associated with a first location (Stevens: Paragraph 6, " ... service provider schedule and route including receiving a service request from a customer, the service request including customer timing and location requirements ... "; Paragraph 34, "Customer order system 322 receives requests for services from customers 372 and schedules appointments with those customers to fulfill those service requests. This can include customer order system 322 providing one or more appointments for the customer to select including providing discounts or other incentives for appointments at preferred times."; Paragraph 35, "Schedule management system 330 receives requests for service for certain geographic locations and then provides a set of recommended appointment times with expected values for each appointment.")
Scheduling the first on-site service to be performed by a first field professional at the first location during a first time slot (Stevens: Paragraph 52, "In step 425, the appropriate service providers with the necessary qualifications and inventory to perform the requested services are identified. This can include identifying which of the service providers service the region where the customer is located, whether the service providers have an inventory needed to perform the service ( either in the vehicle or readily available), and whether any of the service providers has a prior good or bad history with this customer from work history database 352."; Paragraph 53, " ... all schedule openings for these identified providers that are sufficiently long to perform the requested service with a reasonable buffer and within a reasonable time frame while meeting customer timing and location requirements are identified from scheduled services database 346 ... ")
Predicting demand for on-site services during a time period, at least in part, on the historical data (Stevens: Paragraph 6, " ... service provider schedule and route including receiving a service request from a customer, the service request including customer timing and location requirements ... "; Paragraph 34,
"Customer order system 322 receives requests for services from customers 372 and schedules appointments with those customers to fulfill those service requests. This can include customer order system 322 providing one or more appointments for the customer to select including providing discounts or other incentives for appointments at preferred times."; Paragraph 35, "Schedule management system 330 receives requests for service for certain geographic locations and then provides a set of recommended appointment times with expected values for each appointment.")
Processing a second request for a second on-site service, the second on-site service being associated with a second location; and (Stevens: Paragraph 6, " ... service provider schedule and route including receiving a service request from a customer, the service request including customer timing and location requirements ... "; Paragraph 34, "Customer order system 322 receives requests for services from customers 372 and schedules appointments with those customers to fulfill those service requests. This can include customer order system 322 providing one or more appointments for the customer to select including providing discounts or other incentives for appointments at preferred times."; Paragraph 35, "Schedule management system 330 receives requests for service for certain geographic locations and then provides a set of recommended appointment times with expected values for each appointment.")
Stevens does not explicitly disclose scheduling a second reserved schedule slot prior to the or providing individual schedules, however, Benbassat discloses the following limitations:
Scheduling the second on-site service to be performed at least one of the one or more field professionals during a second time slot within the reserved portion of the time period, wherein reserving at least a portion of the time period in the schedule of the one or more field professionals is performed prior to scheduling the second on-site service (Benbassat: Paragraph 128, “David (the manager of Region A) has received a list of demands for service to be completed the next day. He uses the Scheduling Module to optimize the dispatch--which service engineer will handle which demand at which time, according to various factors, including customer's Service Level Agreement, customer location, service engineer's skills and spare parts inventory. The Scheduling Module automatically takes into account the rough allocations made in the Planning Module, including decisions such as "reserve engineers with network-installation skills, as many as possible for network-installation demands"; and "if possible, keep spare time for service engineers who are based near the boundary with region B, since the plan lets Region B's manager handle expected demands by requesting assignment of region A resources".”)
Reserving, at least a portion of the time period in a schedule of one or more field professionals based, at least in part, on the predicted demand for on-site services (Benbassat: Paragraph 128, “David (the manager of Region A) has received a list of demands for service to be completed the next day. He uses the Scheduling Module to optimize the dispatch--which service engineer will handle which demand at which time, according to various factors, including customer's Service Level Agreement, customer location, service engineer's skills and spare parts inventory. The Scheduling Module automatically takes into account the rough allocations made in the Planning Module, including decisions such as "reserve engineers with network-installation skills, as many as possible for network-installation demands"; and "if possible, keep spare time for service engineers who are based near the boundary with region B, since the plan lets Region B's manager handle expected demands by requesting assignment of region A resources".”)
Stevens in view of Benbassat does not teach the following, however, Laetz discloses the limitations below:
Updating historical data indicting demand for on-site services based, at least in part, on attributes of the first on-site service (Laetz: Paragraph 40, "Current and anticipated human and natural events to predict demand for services, including weather events, sporting events, normal commuting, and any other event that may affect demand."; Paragraph 40, "d. Routing data obtained from user defined routing data generated through a user interface on a digital media including user defined routing data created to facilitate route preferences, ride sharing, flexible scheduling, and other user services.")

Stevens teaches a method for scheduling tasks in accordance to an expected demand related to a predicted service request. Benbassat teaches a method or making scheduling adjustments and transmitting information regarding a service request to a professional. Laetz discloses a method of predicting demand in various zones and allocating resources according to that predicted demand. At the time of applicant's filed invention, one of ordinary skill in the art would have combined the method Stevens with the teachings of Benbassat as taught by Benbassat (Benbassat: Paragraph 129, “This illustrates the capability to propagate the effects of new data and new decisions across several different modules, planning horizons, and hierarchy structures, as well as preventing the repeated occurrence of micro-level problems (e.g. difficulty in servicing a specific request on a specific day) by feedback via analysis and forecasting into modified planning and allocation.”). It would have also been obvious to one of ordinary skill in the art to combine the methods of Stevens in view of Benbassat with the teachings of Laetz as taught by Laetz (Laetz: Paragraph 23, "collaborating on consumption behaviors with fellow user/owners to reduce costs; being immediately and tangibly financially rewarded for practicing behaviors that improve system performance ... ")

Claim(s) 3 and 23 –
	Stevens in view of Benbassat and Laetz teach the limitations of claim(s) 1 and 22.
	Stevens further discloses the following:
The predicted demand being for one or more specific task types the portion of time period being reserved for the one or more specific task types, the second on­site service including a first task of a first task type of the specific task type (Stevens: Paragraph 43, "Service type information 348 includes information regarding the types of services which can be performed and the tools, parts or other supplies needed to perform these services. Also included are experience and credential requirements for any service providers to perform the services. For example, replacing an electric water heater requires some experience with electrical components and replacing a gas water heater requires some experience with gas components.")

Claim(s) 4 and 24 –
	Stevens in view of Benbassat and Laetz teach the limitations of claim(s) 1 and 22.
	Stevens further discloses the following:
Identifying one or more service zones associated with the predicted demand; and (Stevens: Paragraph 88, "a set of known customers are identified as potential customers that are proximately close to a route from the prior customer to the subsequent customer (i.e., those customers immediately prior to and subsequent to the schedule opening) and which may be interested in any of the set of potential services. That is, from the database of known prior customers or otherwise identified potential customers are identified based on their location and potential interest in services. By being proximately close to a route from the prior customer to the subsequent customer (or close to either customer), a potential customer could be reached by the service provider in time to perform some of the determined set of services. Proximately close means that the customer is close in driving time to the currently planned or reasonably alternate route from the prior to the subsequent customer.")
Reserving a time slot in a schedule of at least one field professional scheduled to perform one or more on-site services in an area associated with a second service zone of the service zones (Stevens: Paragraph 88, "a set of known customers are identified as potential customers that are proximately close to a route from the prior customer to the subsequent customer (i.e., those customers immediately prior to and subsequent to the schedule opening) and which may be interested in any of the set of potential services. That is, from the database of known prior customers or otherwise identified potential customers are identified based on their location and potential interest in services. By being proximately close to a route from the prior customer to the subsequent customer ( or close to either customer), a potential customer could be reached by the service provider in time to perform some of the determined set of services. Proximately close means that the customer is close in driving time to the currently planned or reasonably alternate route from the prior to the subsequent customer.")

Claim(s) 5 –
	Stevens in view of Benbassat and Laetz teach the limitations of claim(s) 1
	Stevens further discloses the following:
Identifying a first service zone associated with a first predicted demand and a second service zone associated with a second predicted demand Stevens: Paragraph 50, "The exact type of service may not be discernible from the customer. Often the service may begin with a professional on-site evaluation and diagnosis. This can be followed by one or more services provided based on that diagnosis. However, an expected set of possible services may be discernable using statistical analysis based on prior experience. For example, a leak in the ceiling could be caused by a leaking pipe, a hot water heater leak, an A/C unit drip pan overflow, etc. This set of possible services can be predicted using statistical analysis including an expected amount of service time to perform the service, service provider qualifications needed to perform the service, and an expected fee for those services."; Paragraph 88, "This can include looking at prior customer history and customer preferences. For example, a customer who recently had a certain annual service performed would not be interested in the same service at this time. However, if certain non-emergency issues were found during that annual service ... ")
The second service zone being more remote than the first service zone, the database system further configurable to cause (Stevens: Paragraph 42, "is can also include information regarding the route to be taken for determining whether a potential customer may be navigationally proximate to an existing scheduled route ... "; Paragraph 54, "This evaluation can be performed by route system 332 using map and route information database 350. Then in step 445, the identified scheduled openings are then filtered to remove those without sufficient time to travel to and from the customer and also perform the services with a reasonable buffer. That is, if there is not sufficient time to travel to a schedule opening (including picking up any tools, parts or other supplies needed), perform the service, and travel to the next appointment with a reasonable buffer, then that schedule opening is removed from the list of schedule openings ... "; Paragraph 79, "if the route taken for a provider is inefficient, then a modification may be an improvement. That is, if a service provider drives a much longer distance than if his route was reorganized, then it may be worthwhile to reorganize his or her route. Also, if the routes of two service providers cross each other or if there is an outlier appointment from each service provider that is close to the route of another service provider, then an appointment swap may be appropriate. From this process, a set of candidate appointments are identified for possible swapping for a certain service provider or between service providers ... ")
Avoiding reserving availability in a schedule of a field professional traveling to an area associated with a first service zone (Stevens: Paragraph 79, "if the route taken for a provider is inefficient, then a modification may be an improvement. That is, if a service provider drives a much longer distance than if his route was reorganized, then it may be worthwhile to reorganize his or her route. Also, if the routes of two service providers cross each other or if there is an outlier appointment from each service provider that is close to the route of another service provider, then an appointment swap may be appropriate. From this process, a set of candidate appointments are identified for possible swapping for a certain service provider or between service providers ... ")
Claim(s) 6 and 25 –
	Stevens in view of Benbassat and Laetz teach the limitations of claim(s) 1 and 22.
	Stevens further discloses the following:
The historical data including locations associated with the on-site services (Stevens: Paragraph 50, "The exact type of service may not be discernible from the customer. Often the service may begin with a professional on-site evaluation and diagnosis. This can be followed by one or more services provided based on that diagnosis. However, an expected set of possible services may be discernable using statistical analysis based on prior experience. For example, a leak in the ceiling could be caused by a leaking pipe, a hot water heater leak, an A/C unit drip pan overflow, etc. This set of possible services can be predicted using statistical analysis including an expected amount of service time to perform the service, service provider qualifications needed to perform the service, and an expected fee for those services."; Paragraph 88, "This can include looking at prior customer history and customer preferences. For example, a customer who recently had a certain annual service performed would not be interested in the same service at this time. However, if certain non-emergency issues were found during that annual service ... ")

Claim(s) 8 and 27 –
	Stevens in view of Benbassat and Laetz teach the limitations of claim(s) 1 and 22.
Stevens in view of Benbassat does not teach the following, however, Laetz discloses the limitations below:
Obtaining weather data indicative of current weather condition (Laetz: Paragraph 25, "additional input variables may be used in the modeling for anticipatory deployment, including data on traffic, weather, human events, and other data regarding any such input variable as the system designers may deem relevant.
Wherein generating the schedule is further based on the current weather condition (Laetz: Paragraph 40, "Current and anticipated human and natural events to predict demand for services, including weather events, sporting events, normal commuting, and any other event that may affect demand.")

Stevens teaches a method for scheduling tasks in accordance to an expected demand related to a predicted service request. Benbassat teaches a method or making scheduling adjustments and transmitting information regarding a service request to a professional. Laetz discloses a method of predicting demand in various zones and allocating resources according to that predicted demand. At the time of applicant's filed invention, one of ordinary skill in the art would have combined the method Stevens with the teachings of Benbassat as taught by Benbassat (Benbassat: Paragraph 129, “This illustrates the capability to propagate the effects of new data and new decisions across several different modules, planning horizons, and hierarchy structures, as well as preventing the repeated occurrence of micro-level problems (e.g. difficulty in servicing a specific request on a specific day) by feedback via analysis and forecasting into modified planning and allocation.”). It would have also been obvious to one of ordinary skill in the art to combine the methods of Stevens in view of Benbassat with the teachings of Laetz as taught by Laetz (Laetz: Paragraph 23, "collaborating on consumption behaviors with fellow user/owners to reduce costs; being immediately and tangibly financially rewarded for practicing behaviors that improve system performance ... ")

Claim(s) 9 and 28 –
	Stevens in view of Benbassat and Laetz teach the limitations of claim(s) 1 and 22.
	Stevens further discloses the following:
Applying the historical data to identify events associated with irregular past demand for field professionals (Stevens: Paragraph 49, "If the customer is a preexisting customer in purchase history database 354, then a user identifier and a password may be used. If the customer is new, then an account may be established in customer history database 354 including customer identifying information, such as the customer's name, as well as the address/location where the service is to be performed ... (e.g., an emergency so as soon as possible, Thursday afternoon, etc.)")
Predicting event-related demand for on-site services based, at least in part, on identified events and (Stevens: Paragraph 50, "This can be followed by one or more services provided based on that diagnosis. However, an expected set of possible services may be discernable using statistical analysis based on prior experience. For example, a leak in the ceiling could be caused by a leaking pipe, a hot water heater leak, an A/C unit drip pan overflow, etc. This set of possible services can be predicted using statistical analysis including an expected amount of service time to perform the service, service provider qualifications needed to perform the service, and an expected fee for those services. The appropriate tools, parts or other supplies can also be predicted. Of course, if the actual service differs substantially, a second follow up service.")
Reserving a particular time period in a schedule of a set of field professionals based, at least in part on the predicted event-related demand (Stevens: Paragraph 52, "The amount of time may vary depending on the type of service as well as the qualifications and efficiency of the service provider. This can be performed by service time system 334 using service type information database 348 and work history database 352. A reasonable time buffer can also be determined with this analysis.")

Claim(s) 10 –
	Stevens in view of Benbassat and Laetz teach the limitations of claim(s) 1
	Stevens further discloses the following:
Determining tools and spare parts required in tasks associated with predicted demand; and (Stevens: Paragraph 51, "then in step 410 the tools, parts or other supplies needed for the service are identified by the service parts system 336 using service type information database 348 including determining whether the appropriate supplies are available in inventory 342. If the appropriate supplies not currently available, then it is determined when the supplies could be obtained.")
Verifying that the set of field professionals assigned to tasks associated with the current demand will have the tools and spare parts required in tasks associated with predicted imminent demand (Stevens: Paragraph 51, "if the tools, parts or other supplies are currently available or available in a reasonable time (e.g., 48 hours or so depending on the type of service needed), then processing continues to step 425, otherwise processing continues to step 415.")

Claim(s) 18-
	Stevens in view of Benbassat and Laetz teach the limitations of claim(s) 1
	Stevens does not disclose a location agnostic reservation, however, Benbassat discloses the following:
assigning at least one location-agnostic task to the second field professional to fill the reserved capacity in a schedule of the second field professional. (Benbassat: Paragraph 10, “On a short period (daily, weekly, etc.) as concrete customer demand becomes clearer, micro-level decisions are made regarding the allocation of specific resources to specific demands, e.g. "Service Engineer E will handle task K at time T".”; Paragraph 34, “It is a still further object of the present invention to provide a method and system for the assigning, of human resources to provide services, in which the organization is allowed to proceed at different levels for different regions, task types, resource types etc.”; Paragraph 178, “FIG. 4 schematically illustrates the data flow in a system for assigning human resource for providing services, according to the invention. It comprises the same stages distinguished in the prior art and described in FIG. 3. However, while in the prior art each phase must be completed and fully committed before the next stage starts, and hence the flow goes only forward, according to the invention, the flow may return to the previous step, the data may be altered and the impact of the change may be tested. Hence, barriers are removed, resulting in one contiguous process and the decision process become iterative.”)

Stevens teaches a method for scheduling tasks in accordance to an expected demand related to a predicted service request. Benbassat teaches a method or making scheduling adjustments and transmitting information regarding a service request to a professional. Laetz discloses a method of predicting demand in various zones and allocating resources according to that predicted demand. At the time of applicant's filed invention, one of ordinary skill in the art would have combined the method Stevens with the teachings of Benbassat as taught by Benbassat (Benbassat: Paragraph 129, “This illustrates the capability to propagate the effects of new data and new decisions across several different modules, planning horizons, and hierarchy structures, as well as preventing the repeated occurrence of micro-level problems (e.g. difficulty in servicing a specific request on a specific day) by feedback via analysis and forecasting into modified planning and allocation.”).

Claim(s) 19 –
	Stevens in view of Benbassat and Laetz teach the limitations of claim(s) 1 and 4
	Stevens does not disclose a location agnostic reservation, however, Benbassat discloses the following:

obtaining environmental data indicative of future events that can affect locations in a geographical area; and  (Benbassat: Paragraph 41, “a) Providing data regarding historical needs and future demand for human resource for service, with relevance to skill, geographical position, company and time, the data regards to the enterprise;”; Paragraph 85, “Scheduling Module: Micro-level planning software for assigning specific values to the W-dimensions of each task, including resource assignments, time scheduling and geographic routing.”; Paragraph 95, “For clarity, these are separated into different sections, but it is important to note that the integrated nature of this invention enables each user of the system to take the most appropriate path between the options described below, mixing and integrating between work flows, hierarchical levels, and hierarchies along any dimension (i.e., hierarchies of time scales, intra-organizational and inter-organizational structures, geographical regions, demand types, skill sets etc.).”)
identifying the service zones in the geographical area based, at least in part, on the environmental data. (Benbassat: Paragraph 85, “Scheduling Module: Micro-level planning software for assigning specific values to the W-dimensions of each task, including resource assignments, time scheduling and geographic routing.”; Paragraph 95, “For clarity, these are separated into different sections, but it is important to note that the integrated nature of this invention enables each user of the system to take the most appropriate path between the options described below, mixing and integrating between work flows, hierarchical levels, and hierarchies along any dimension (i.e., hierarchies of time scales, intra-organizational and inter-organizational structures, geographical regions, demand types, skill sets etc.).”; Paragraph 108, “Bottom-up forecasting: Using the Forecasting Module (assisted by Analysis Module) to generate demand predictions on a detailed level (e.g., per each region and/or per each demand type) and propagate the sums upwards to present hither-level aggregations;”)

Claim(s) 7, 21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2016/0140507 Al) in view of Benbassat (US 2003/0033184 A1), Laetz (US 2016/0209220 Al), and Hauser (US 2012/0330710 Al).

Claim(s) 7 and 26 –
	Stevens in view of Benbassat and Laetz teach the limitations of claim(s) 1 and 22.
	Stevens in view of Benbassat and Laetz do not disclose the use of traffic data, however, Hauser discloses the following:
Obtaining traffic data indicative of current traffic conditions and historical traffic conditions and (Hauser: Paragraph 25, "The scheduler 113 can provide estimated meeting times as well as estimated transportation times based upon detected locations, traffic, updates from the workers 115, etc. In an embodiment, the scheduler 113 can obtain current or predicted traffic information from an external traffic information source 112 that can be used to predict the travel times of the workers 115.")
Predicting an imminent traffic condition based, at least in part, on the traffic data (Hauser: Paragraph 25, "The scheduler 113 can provide estimated meeting times as well as estimated transportation times based upon detected locations, traffic, updates from the workers 115, etc. In an embodiment, the scheduler 113 can obtain current or predicted traffic information from an external traffic information source 112 that can be used to predict the travel times of the workers 115. ")
Wherein generating the schedule is further based, at least in part, on the predicted imminent traffic condition (Hauser: Paragraph 25, "The scheduler 113 can provide estimated meeting times as well as estimated transportation times based upon detected locations, traffic, updates from the workers 115, etc. In an embodiment, the scheduler 113 can obtain current or predicted traffic information from an external traffic information source 112 that can be used to predict the travel times of the workers 115.")

Stevens teaches a method for scheduling tasks in accordance to an expected demand related to a predicted service request. Benbassat teaches a method or making scheduling adjustments and transmitting information regarding a service request to a professional. Laetz discloses a method of predicting demand in various zones and allocating resources according to that predicted demand. Hauser teaches a method of predicting demand based on traffic data. At the time of applicant's filed invention, one of ordinary skill in the art would have combined the method Stevens in view of Benbassat and Laetz with the teachings of Hauser, as taught by Hauser (Hauser: Paragraph 8, "The scheduler eliminates the need for customers to have to wait for long periods of time for service workers to arrive and allows them to adjust the meeting appointment based upon their schedules ... ")

Claim(s) 21 –
	Stevens in view of Benbassat, Laetz, and Hauser teach the limitations of claims 1 and 7.
	Stevens in view of Benbassat does not teach the following, however, Laetz discloses the limitations below:
Predicting the imminent traffic condition further based on weather data (Laetz: Paragraph 25, "Additional input variables may be used in the modeling for anticipatory deployment, including data on traffic, weather, human events, and other data regarding any such input variable as the system designers may deem relevant.")

Stevens teaches a method for scheduling tasks in accordance to an expected demand related to a predicted service request. Benbassat teaches a method or making scheduling adjustments and transmitting information regarding a service request to a professional. Laetz discloses a method of predicting demand in various zones and allocating resources according to that predicted demand. At the time of applicant's filed invention, one of ordinary skill in the art would have combined the method Stevens with the teachings of Benbassat as taught by Benbassat (Benbassat: Paragraph 129, “This illustrates the capability to propagate the effects of new data and new decisions across several different modules, planning horizons, and hierarchy structures, as well as preventing the repeated occurrence of micro-level problems (e.g. difficulty in servicing a specific request on a specific day) by feedback via analysis and forecasting into modified planning and allocation.”). It would have also been obvious to one of ordinary skill in the art to combine the methods of Stevens in view of Benbassat with the teachings of Laetz as taught by Laetz (Laetz: Paragraph 23, "collaborating on consumption behaviors with fellow user/owners to reduce costs; being immediately and tangibly financially rewarded for practicing behaviors that improve system performance ... ")

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Comerford (US 10937004 B2): disclose a method of a behavior based scheduling system
Marco (US 2018/0137594 A1): Discloses a method for reserving drivers based on regional demand
Namboothiri (US 2018/0107965 A1): discloses a method of reserving field engineers to provide maintenance
Goldstein (US 2017/0178259 A1): discloses a method of organizing an interconnected calendar
Ellis (US 2015/0073874 A1): disclose a method of evaluation of performance via historical information
Jacobs (US 2014/0257900 A1): discloses a method of reserve forecasting systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624